Citation Nr: 1432867	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-05 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1992.  He thereafter served in the National Guard with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This case comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Due to the Veteran's relocation in November 2010, the case was transferred to the RO in Roanoke, Virginia.  In an August 2013 rating decision, the RO granted service connection for allergic rhinitis and sinusitis and gastroesophageal reflux disease.  Thus, those issues are no longer on appeal.

In May 2014, the Veteran testified during a Board hearing in Washington, DC.  The record was held open for 60 days following the hearing to provide additional time to submit medical evidence.  However, no records have been received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

During the Board hearing, the Veteran testified that the microfiche containing his service treatment records from his initial period of active service had been lost and only his entrance and exit examinations are in the claims file.  He also testified that he had served under a different last name, specifically his middle name, and requested a search of his service treatment records under that name.  He further testified that he had been treated for his back and knees during active service.  Lastly, he testified that he had been removed from the gun line due to left shoulder problems and the performance evaluations in his service personnel records may support this contention.

The record reflects that copies of the Veteran's service treatment and personnel records were received at the Baltimore RO in November 2008.  The record also indicates that the Providence RO worked on the Veteran's case and that VA's Records Management Center (RMC) transferred the Veteran's service treatment records to that RO in February 2009.  The record further shows that additional service treatment records were added to the claims file later that month.  The Board observes that the Veteran's entrance reports of history and examination and separation examination report are the only service treatment records from his initial period of active service, and there are no service personnel records from that time.

The record additionally contains a printout of the Service Medical Records Establishment Screen showing that the Veteran's service treatment records were shipped by the Army to the RMC in April 2009 and transferred to the Baltimore RO that same day.  That printout notes that the Veteran served under the different last name.  However, no additional service treatment records were subsequently added to the claims file.  Thus, this last set of service treatment records appears to have been misplaced.  The AOJ should thereafter attempt to locate those service treatment records at the RMC and at the three ROs that have worked on his case.  The AOJ should also request a search of the missing microfiche at each of the above facilities, and at the National Personnel Records Center (NPRC).  

Given the Veteran's testimony that he had been removed from the gun line due to left shoulder problems and that this may be supported by his performance evaluations, the AOJ should also request his service personnel records from the RMC and the NPRC.

In addition, while the Veteran was afforded a VA examination in February 2013, the opinions obtained from that examination do not fully address the Veteran's history of injury and symptomatology since active service.  The Veteran reportedly told a history of no back, shoulder, or knee problems until National Guard service.  However, on his claim for benefits and during the hearing, the Veteran reported having had problems with his back, shoulders, and knees since active service.  There are also various lay statements indicating symptoms during active service.  Thus, the Veteran should be afforded a new examination to obtain opinions that accurately reflect his history, and also to consider any additional service treatment and personnel records that are obtained on remand.  Specific to the low back, a March 1997 Statement of Medical Examination and Duty Status shows that the Veteran injured his low back during the Army Physical Fitness Test during INACDUTRA.  As service connection may be established for disability resulting from injury incurred in or aggravated by a period of INACDUTRA, an opinion on that matter should also be obtained.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The Veteran testified that he had been treated at the Baltimore VA Medical Center (VAMC) from 2008 to 2010.  The record, including the Veteran's Virtual VA electronic claims file, contains VA treatment notes from the Baltimore VAMC from August 2009 to September 2010.  Thus, any treatment notes prior to August 2009 and any since September 2010 should be obtained.  As the Veteran had relocated to Virginia by November 2010, the AOJ should ask him whether he has been treated at any VA medical facilities in that state and obtain any identified records.

Accordingly, the case is REMANDED for the following actions:

1.  Request a search of the NPRC, RMC and Baltimore, Providence, and Roanoke ROs for any additional service treatment and personnel records pertaining to the Veteran, to include any microfiche, for his initial period of active service from August 1989 to August 1992.  The search should also be conducted using the Veteran's middle name as his last name.

2.  Ask the Veteran whether he has been treated at any VA medical facilities in Virginia.  Obtain any identified records.  Also obtain any VA treatment records from the Baltimore VAMC from January 2008 to August 2009 and any since September 2010.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any disorders of the low back, shoulders, and knees.  The examiner should review the claims folder and note that review in the report.  The examiner should consider the Veteran's report of injury and symptomatology since active service.  The examiner should also consider the various lay statements indicating symptomatology during active service.  The examiner should provide a rationale for all opinions.  Specifically, the examiner should address the following:

(a) State whether it is at least as likely as not (50 percent or greater probability) that any low back disorder had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  

Also state whether it is at least as likely as not (50 percent or greater probability) that any low back disorder was incurred in or aggravated (worsened beyond the natural progress of the disease) by the low back injury during the Army Physical Fitness Test during INACDUTRA in March 1997.  

(b) State whether it is at least as likely as not (50 percent or greater probability) that any bilateral shoulder disorder had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  

(c) State whether it is at least as likely as not (50 percent or greater probability) that any bilateral knee disorder had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

